DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 119 (a)-(d) of non-provisional application US 14/469728  filed on 27 August, 2014.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 July 2020, 19 September 2019, 3 April 2019, and 20 November 2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 26 October 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 1 is objected to because of lack of antecedent basis for the recited limitation "the scaled distance" in line 14. Applicant is suggested to amend "the scaled distance" to recite "the scaled travelling distance" to avoid confusion and improve readability.
It is noted that the above suggestions are only for assisting the applicant in their decision on how to proceed. They in no way to preclude consideration of alternative solutions submitted by the applicant. The responsibility for determining the text of the application and in particular for defining the subject-matter for which protection is sought remains with the applicant.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the forward looking US transducer positioned before the EM sensor of Claim 39 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, Claim 39 recites the limitation “processing the sensed EM field to determine whether a new target is detected” in line 10. However, the instant specification recites the following in ¶ [0066]-[0067]:
“… The computing device 120 process the information to determine the density or size of the lung tissue and/or determine whether there are new targets (i.e., diseased or cancerous cells to be treated) not found in the CT scan images. 
In step 565, it is determined whether there is a new target along the pathway plan20 Attorney Docket No. H-IL-00139.USO2CON (1988-139BCON)to the target. When it is determined that there is a new target, in step 570, the new target is identified and registered to the 3D model for later treatment. In step 575, the route to the new target, which is a part of the pathway plan to the target, is also saved as a pathway plan to the new target. Then, the method 535 goes back to step 565 to continue checking whether there are any further new targets” (emphasis added). 
More specifically, the reflected US waves are processed to determine if other target sites are available along with pathway plan.  There is no support for relying on the sensed EM field during the determination of new targets sites. Thus, there is insufficient disclosure within the instant specification to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of “processing the sensed EM field to determine whether a new target is detected” at the time of the invention.
For the purposes of this examination, the Office will interpret the abovementioned claim limitation as “processing the reflected US waves to determine whether a new target is detected” according to ¶ [0066]-][0067] of the instant specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the claim recites “wherein the US transducer is positioned in a forward looking manner”; however, it is not clear which relative direction “forward” is referring to, e.g. relative to travel direction, treatment direction, luminal path, or the like. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-25, 27-30, 32, and 36-67 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky, David (US PGPUB 20100041949 A1; hereinafter “Tolkowsky”) in view of Glossop, Neil (US PGPUB 20070055128 A1; hereinafter “Glossop”).

With regards to Claim 21, Tolkowsky teaches:
a method for lung visualization using ultrasound (US) imaging (a method of CT-to-body registration of endobronchial probe with location sensors applied thereto, see ¶ [0282]);
importing a three-dimensional (3D) model of a luminal network of a lung (“[G][enerating a virtual bronchoscopy image of the respiratory tract from pre-procedure CT images,” wherein the pre-procedure CT images encompasses three-dimensional imaging data; see ¶ [0263] & [0276]);
generating an electromagnetic (EM) field about the luminal network (electromagnetic Position Sensor & Biosense EM Navigation system as taught by Solomon et al. and incorporated by reference, see ¶ [0270] & [0282]);
sensing the EM field via an EM sensor (electromagnetic position sensor or location sensor having a known position and capable of sensing location coordinates of the probe, see Abstract and ¶ [0270] & [0282]);
transmitting US waves via an US transducer (an endoluminal imaging probe, e.g., EBUS (endo-bronchial ultrasound), see ¶ [0282]);
generating US images based on the US waves reflected from the luminal network (an endoluminal imaging probe, e.g., EBUS (endo-bronchial ultrasound), see ¶ [0282]), the EM sensor positioned at a distal portion of one of a first catheter and a second catheter and the US transducer positioned at a distal portion of the other one of the first and second catheters (“[I]n some embodiments, the probe comprising one or more location sensors is a sheath, and the endoluminal imaging probe is inserted through a channel of that sheath such that the position of the endobronchial imaging source relative to the location sensor(s) is known,” see ¶ [0282]);
processing the sensed EM field to measure (Biosense EM Navigation system as taught by Solomon et al. and incorporated by reference & “the location coordinates of the aforementioned intra-operative endoluminal images go through a similar transformation such that individual intra-operative endoluminal images remain matched with a specific location along a Branch”; see ¶ [0270] & [0282]);

integrating the US images with the 3D model at a location of the US transducer (); and 
displaying the integrated 3D model and the US images (“in the case of navigating through the bronchial tree, then (for any of the situations listed previously wherein the target location is outside the bronchoscope's own vision) the distal tip of the maneuverable and localizable sheath is superimposed on the pre-procedure CT images that were previously registered to the lungs and serve as a roadmap,” see ¶ [0346]).
Tolkowsky does explicitly teach that the location coordinates of the location sensors associated with the intra-operative endoluminal imaging sensor undergoes a transformation such that individual intra-operative endoluminal images remain matched with a specific location along a virtual branch from the pre-operative images. While one of ordinary skill in the art would understand that transformation matrices for multimodality image registration involves rotation, translation, scaling, and other image-based transformations, it appears that Tolkowsky may be silent to measuring a travelling distance of the EM sensor, scaling the travelling distance, and integrating US images with the 3D model based on said scaling. 
However, Glossop teaches of determining a path of an endoscope fitted with position sensors. In particular, Glossop teaches of measuring a travelling distance of the EM sensor (dragging instrument back through luminal anatomy to collect data points regarding position and/or orientation along said path, i.e. measuring distance along a path; see ¶ [0077]); scaling the travelling distance (“[T]he collected data points in patient space may be used is used to register the patient space to the pre-operative image space of the primary imaging modality (pre-operative images); see ¶ [0077]); and integrating US images with the 3D model based on said scaling (The collected data points in patient space may be used is used to register the patient space to the pre-operative image space of the primary imaging modality (pre-operative images), the intra-operative image space of the secondary imaging modality (intra-operative images), or both; see ¶ [0077]).
Tolkowsky and Glossop are both considered to be analogous to the claimed invention because they are in the same field of virtual endoscopy (e.g. bronchoscopy) with electromagnetic navigation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tolkowsky to incorporate the teachings of Glossop to provide path distance measurements during virtual bronchoscopy. Doing so would aid in coordinate system matching (See Glossop ¶ [0076]-[0077]) which ultimate aids in accurately tracking an area of interest (see Glossop ¶ [0043] & [0102]).

	With regards to 22, further comprising calculating a scale factor for the travelling distance between a coordinate system of the EM field and a coordinate system of the 3D model (registering or matching coordinate systems of intra-operative imaging with pre-operative imaging based on path distance, see Glossop ¶ [0076]-0077]).

With regards to Claim 23, further comprising displaying a status related to the location of the EM sensor (“current locations of the tools, superimposed on the aforementioned registered images that now serve as a roadmap, are typically presented on a computerized display”, see Tolkowsky ¶ [0299]).

With regards to Claim 24, wherein the status indicates whether the EM sensor is located at a not-in-target location, the target, or a location adjacent to healthy tissue (“The views are typically updated to reflect the current location of the tool, as the location is updated in the course of navigating the tool. In some embodiments, the current location of the tool is displayed relative to the target location at which the tool is desired to arrive,” see Tolkowsky ¶ [0303]).

With regards to Claim 25, wherein the status indicates whether treatment of the target is complete (“An intra-operative imaging probe is then inserted through the sheath to provide additional verification that its distal tip is indeed positioned at the desired location. The verification is typically desirable prior to performing a treatment,” and visual inspection of the treatment site during treatment provides an indicator of completion, Tolkowsky ¶ [0372]).

With regards to Claim 27, wherein the EM sensor is located at the distal portion of the first catheter (location sensors are disposed on the endoluminal imaging probe or the sheath through which the endoluminal imaging probe is deployed, see Tolkowsky ¶ [0282]).

With regards to Claim 28, further comprising recognizing a breathing pattern of a patient (“respective locations of the probe are recorded at the same selected phase in the patient's respiratory cycle, the phase typically being identified by a respiration sensor, a displacement sensor, and/or a vibration sensor,” see Tolkowsky ¶ [0280]).

With regards to Claim 29, further comprising identifying the location of the EM sensor based on the breathing pattern (“gating to respiration is applied when recording the locations of the probe along the Actual Branch Lines, such that movement of the bronchial tree in the course of the respiratory cycle is accounted for,” see Tolkowsky ¶ [0280]).

With regards to Claim 30, wherein the generated US images are integrated near the location of the EM sensor in the 3D model (“images produced by the endoluminal imaging probe are also co-registered with the CT images such that locations on the CT images are matched together with corresponding endoluminal images,” see Tolkowsky ¶ [0282]).

With regards to Claim 32, further comprising determining whether a treatment device is at a center of the target (physician is notified via display when the tracked portion of the endoscope is within proximity of a flagged location, i.e. lesion, see Glossop ¶ [0091]).

With regards to Claim 36, further comprising determining an offset between the EM sensor and the US transducer (“the control unit is configured to determine the location of the distal portion of the tool based on an offset from the location of the distal portion of the sheath” and “the probe comprising one or more location sensors is a sheath, and the endoluminal imaging probe is inserted through a channel of that sheath such that the position of the endobronchial imaging source relative to the location sensor(s) is known,” see Tolkowsky ¶ [0202], [0204], [0282], and [0348]).

With regards to Claim 37, wherein a location of integration of the generated US images with the 3D model is determined by the offset (“the control unit is configured to determine the location of the distal portion of the tool based on an offset from the location of the distal portion of the sheath” and “images produced by the endoluminal imaging probe are also co-registered with the CT images such that locations on the CT images are matched together with corresponding endoluminal images,” see Tolkowsky ¶ [0202], [0204], [0282], and [0348]).


With regards to Claim 40, the combination of Tolkowsky & Glossop teaches:
a method for lung visualization using ultrasound (US) imaging (a method of CT-to-body registration of endobronchial probe with location sensors applied thereto, see ¶ [0282]);
importing a three-dimensional (3D) model of a luminal network of a lung (“[G][enerating a virtual bronchoscopy image of the respiratory tract from pre-procedure CT images,” wherein the pre-procedure CT images encompasses three-dimensional imaging data; see ¶ [0263] & [0276]);
generating an electromagnetic (EM) field about the luminal network (electromagnetic Position Sensor & Biosense EM Navigation system as taught by Solomon et al. and incorporated by reference, see ¶ [0270] & [0282]);
sensing the EM field via an EM sensor (electromagnetic position sensor or location sensor having a known position and capable of sensing location coordinates of the probe, see Abstract and ¶ [0270] & [0282]);
transmitting US waves via an US transducer (an endoluminal imaging probe, e.g., EBUS (endo-bronchial ultrasound), see ¶ [0282]);
generating US images based on a reflection of the US waves from the luminal network (an endoluminal imaging probe, e.g., EBUS (endo-bronchial ultrasound), see ¶ [0282]), the EM sensor positioned at a distal portion of one of a first catheter or a second catheter and the US transducer positioned a predetermined distance from the EM sensor at a distal portion of the other one of the first or second catheters(“[I]n some embodiments, the probe comprising one or more location sensors is a sheath, and the endoluminal imaging probe is inserted through a channel of that sheath such that the position of the endobronchial imaging source relative to the location sensor(s) is known”; “the control unit is configured to determine the location of the distal portion of the tool based on an offset from the location of the distal portion of the sheath”; and “the probe comprising one or more location sensors is a sheath, and the endoluminal imaging probe is inserted through a channel of that sheath such that the position of the endobronchial imaging source relative to the location sensor(s) is known,” see Tolkowsky ¶ [0202], [0204], [0282], and [0348]). 
integrating the US images with the 3D model at a location of the US transducer based on the predetermined distance (“the control unit is configured to determine the location of the distal portion of the tool based on an offset from the location of the distal portion of the sheath” and “images produced by the endoluminal imaging probe are also co-registered with the CT images such that locations on the CT images are matched together with corresponding endoluminal images,” see Tolkowsky ¶ [0202], [0204], [0282], and [0348]); and 
displaying the integrated US images and 3D model (“in the case of navigating through the bronchial tree, then (for any of the situations listed previously wherein the target location is outside the bronchoscope's own vision) the distal tip of the maneuverable and localizable sheath is superimposed on the pre-procedure CT images that were previously registered to the lungs and serve as a roadmap,” see ¶ [0346]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky and Glossop as applied to claim 21 above, and further in view of Estepar et al. ("Towards real time 2D to 3D registration for ultrasound-guided endoscopic and laparoscopic procedures," (18 June 2010), Int J Comput Assist Radiol Surg. 2009 November ; 4(6): 549–560; hereinafter “Estepar”).
With regards to Claim 26, it appears that the combination of Tolkowsky & Glossop may be silent to wherein a resolution of the generated US images is finer than a resolution of the 3D model. However, Estepar teaches of real-time registration of endoscopic ultrasound imaging to pre-operative CT data sets. In particular, Estepar teaches wherein a resolution of the generated US images is finer than a resolution of the 3D model (FIGS. 11 & 12 clearly shows the ultrasound images augmenting the pre-operative CT data having a finer resolution than the CT data illustrating finer details than the reconstructed & reformatted CT data).
The combination of Tolkowsky & Glossop along with Estepar are both considered to be analogous to the claimed invention because they are in the same field of virtual endoscopy with electromagnetic navigation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tolkowsky & Glossop to incorporate the teachings of Estepar to provide ultrasound imagery of finer resolution than the 3D model. Doing so would aid in identifying peripheral/indiscriminate lesions unavailable in the pre-operative imaging ( per predictable variations guided by design incentive and/or market forces; furthermore, doing so would also aid in recovering registration errors based on defined anatomy in the US imaging (see Estepar pg. 9, ¶ 5 to pg. 10, ¶ 2).

Claims 31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky and Glossop as applied to claim 21 above, and further in view of Sumi, Chikayoshi (US PGPUB 20060173319 A1; hereinafter “Sumi”).
With regards to Claim 31, it appears that the combination of Tolkowsky & Glossop may be silent to wherein the processor is configured to identify tissue density according to the reflected US waves. However, Sumi teaches of an ultrasound apparatus for determining visco-elastic properties of tissues. In particular, Sumi teaches of identifying tissue density according to the reflected US waves (“the spatial variations of bulk modulus and density of tissues can be displayed in real-time,” see Sumi ¶ [0124]).
The combination of Tolkowsky & Glossop along with Sumi are both considered to be analogous to the claimed invention because they are in the same field of ultrasonic imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tolkowsky & Glossop to incorporate the teachings of Sumi to provide tissue density information during endoluminal procedures. Doing so would aid in quantitatively examine the pathological state of tissue, such as lesion growth or change,  (see Sumi ¶ [0704]).
With regards to Claim 33, wherein the processor is configured to determine a sufficiency of treatment in consideration of a density of the target according to the reflected US waves (monitoring effectiveness of treatment based on quantitative measurements, e.g. density, to track degeneration rates of treated tissues, see Sumi ¶ [0704] & [0706]).

With regards to Claim 34, wherein the processor is configured to detect a size of the target (“the degeneration, expansion or shrink, and change of temperature, etc. can also be detected from the measured displacement vector, strain (tensor) distribution, strain rate (tensor) distribution, etc.,” i.e. expansion and shrinkage are directly related to area/volume measurements, furthermore, all density calculations are based on mass; see Sumi ¶ [0732]).

With regards to Claim 35, wherein the processor is configured to determine shrinkage of the target in real-time during and after a treatment of the target (“the degeneration, expansion or shrink, and change of temperature, etc. can also be detected from the measured displacement vector, strain (tensor) distribution, strain rate (tensor) distribution, etc.,” i.e. expansion and shrinkage are directly related to area/volume measurements, furthermore, all density calculations are based on mass; see Sumi ¶ [0732]).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky and Glossop as applied to claim 21 above, and further in view of Fusaroli et al. ("Forward-view Endoscopic Ultrasound: A Systematic Review of Diagnostic and Therapeutic Applications," (2 April 2013) Endosc Ultrasound 2013; 2(2): 64-70; hereinafter “Fusaroli”).
In particular, it appears that the combination of Tolkowsky & Glossop may be silent to wherein the US transducer is positioned in a forward looking manner before the EM sensor. However, Fusaroli teaches of an ultrasonic endoscope with a  dedicated forward view transducer (see Fusaroli Abstract). 
The combination of Tolkowsky & Glossop along with Fusaroli are both considered to be analogous to the claimed invention because they are in the same field of ultrasonic endoscopy. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tolkowsky & Glossop to incorporate the teachings of Fusaroli to provide a forward viewing ultrasound transducer. Doing so would provide a coaxial view of the introduced tool  and provide easier access to treatments and allow for reduced force applied when performing aspiration or similar treatments (see Fusaroli pgs. 67-68 for the abovementioned and other various advantages) over standard oblique access.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky and Glossop as applied to claim 21 above, and further in view of Weersink et al. (US PGPUB 20120155731 A1; hereinafter “Weersink”).

With regards to Claim 39, the combination of Tolkowsky and Glossop teaches of:
a method for lung visualization using ultrasound (US) imaging (a method of CT-to-body registration of endobronchial probe with location sensors applied thereto, see Tolkowsky ¶ [0282]);
importing a three-dimensional (3D) model of a luminal network of a lung (“[G][enerating a virtual bronchoscopy image of the respiratory tract from pre-procedure CT images,” wherein the pre-procedure CT images encompasses three-dimensional imaging data; see Tolkowsky ¶ [0263] & [0276]); 
generating an electromagnetic (EM) field about the luminal network (electromagnetic Position Sensor & Biosense EM Navigation system as taught by Solomon et al. and incorporated by reference, see Tolkowsky ¶ [0270] & [0282]); 
sensing the EM field via an EM sensor; transmitting US waves via an US transducer (electromagnetic position sensor or location sensor having a known position and capable of sensing location coordinates of the probe, see Tolkowsky Abstract and ¶ [0270] & [0282]);
 generating US images based on a reflection of the US waves from the luminal network (an endoluminal imaging probe, e.g., EBUS (endo-bronchial ultrasound), see Tolkowsky ¶ [0282]), the EM sensor positioned at a distal portion of one of a first catheter or a second catheter and the US transducer positioned at a distal portion of the other one of the first or second catheters (“[I]n some embodiments, the probe comprising one or more location sensors is a sheath, and the endoluminal imaging probe is inserted through a channel of that sheath such that the position of the endobronchial imaging source relative to the location sensor(s) is known,” see Tolkowsky ¶ [0282]);
processing the  (35 U.S.C. 112(a) rejection above for corresponding interpretation) to determine whether a new target is detected (making note of identifying desired locations, i.e. new targets,  for observation, diagnosis, and/or treatment in pre-procedure images in an automatic fashion, see Tolkowsky ¶ [0090] & [0256]);
registering the new target to the 3D model when it is determined that the new target is detected (“[D]etermining the arrival of navigated tools at desired locations when superimposed on the previously-registered pre-procedure images,” i.e. the act of  superimposing the arrival of the navigated tool at the desired location (new targets) is interpreted as registering the new target(s) to the 3D model; see Tolkowsky ¶ [0095] & [0098]);Page 5 of 7Docket No. H-IL-00139.USO2CON (1988-139BCON)
integrating the US images with the 3D model at a location of the US transducer based on a detection of the new target (tools are inserted and navigated to targets…wherein the endobronchial images registered with the pre-procedure CT images are already associated with the location of said targets and the view, i.e. co-registered 3D model,  typically updated to reflect the current location of the tool, at e.g. a target location,  see Tolkowsky ¶ [0299], [0301], [0303]); and 
displaying the integrated US images and 3D model (the computerized display of pre-operative images, endobronchial images, and current position, see Tolkowsky ¶ [0302]).

Tolkowsky does explicitly teach of identifying desired target location, including new targets,  in the pre-procedure imaging as described above; however, it appears that the combination of Tolkowsky and Glossop may be silent to processing the reflected US waves to determine whether a new target is detected. On the other hand, Weersink teaches of a treatment planning system in which pre-operative volumetric 3D imaging data is quantitatively registered with 2D endoscopic imagery (see Weersink Abstract) because endoscopy may provide color, texture and/or fine morphological information such as in order to identify tumor margins on the tissue surface with greater accuracy than volumetric imaging (see Weersink ¶ [0022]). In particular, Weersink teaches of processing the reflected US waves to determine whether a new target is detected (contouring, i.e. delineation,  of ROI’s, i.e. targets,  is performed on the endoscopic data set for each ROI, i.e. old and new targets, and then projected onto the volumetric imaging dataset, see Weersink ¶ [0066] and FIGS. 6A, 6B).

The combination of Tolkowsky & Glossop along with Weersink are both considered to be analogous to the claimed invention because they are in the same field of virtual endoscopy with electromagnetic navigation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tolkowsky & Glossop to incorporate the teachings of Weersink to provide new target identification during endoluminal procedures (see Weersink ¶ [0022]). Doing so would aid in identifying “fine morphological information” and improved tumor margin accuracy (see Weersink ¶ [0022]) because the “extent of disease progression along the surface of these organs is not always evident in CT imaging” and thus “2D endoscopic imaging provides information not available in the 3D CT image,” (see Weersink ¶ [0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Eichler (US 20110230758 A1) - path length detector in virtual endoscopy;
- Hatt et al. – intra-operative ultrasound fusion with CT data assisted with EM navigation;
- Lang et al. – EM navigation calibration to US imaging;
- Ewertsen et al. – Ultrasound endoscopy fusion with pre-operative imaging;
- Leong et al. – EM navigation in bronchoscopy;
- Yasufuku et al. – endobronchial endoscopy with image fusion;
- Hunter et al. (US 20120046521 A1) – 4D virtual endoscopic navigation;
- Tolkowsky (US 20120004537 A1) – fiducial marker registration based on travel distance;
- Xu et al. (US 20120071749 A1) – real-time fusion and EM tracking during biopsy;
- Higgins et al. (US 20120203067 A1) – virtual guidance of bronchoscope with EM navigation;
-
Liang et al. (US 20120209106 A1) – pre-operative anatomical planning with real-time intra-
operative ultrasound assisted guidance via EM navigation; and
- Fishman (US 20130217947 A1) – tumor geometry tracking (size, shape, etc.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571) 270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH S JASANI/               Examiner, Art Unit 4146        
/IMANI N HAYMAN/               Supervisory Patent Examiner, Art Unit 4146